UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7746


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HENRY RENALDO PIPKINS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Jerome B. Friedman,
District Judge. (4:07-cr-00058-JBF-JEB-3; 4:08-cv-00066-JBF)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Renaldo Pipkins, Jr., Appellant Pro Se.    Jessica M.
Norris, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry     Renaldo        Pipkins,      Jr.,        seeks       to     appeal       the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of     appealability.                  28

U.S.C. § 2253(c)(1) (2000).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of     the      denial       of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)             (2000).          A

prisoner        satisfies       this        standard        by     demonstrating               that

reasonable       jurists       would       find    that     any     assessment            of     the

constitutional         claims    by    the    district       court       is       debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Pipkins has

not   made      the    requisite        showing.          Accordingly,              we    deny      a

certificate       of    appealability          and     dismiss         the        appeal.           We

dispense      with     oral     argument          because    the       facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED



                                              2